Exhibit 21 We have the following subsidiaries: Name Under Which Name of Subsidiary State or Country of Subsidiary Does % Incorporation Business Ownership NeuLion USA, Inc. Delaware NeuLion USA 100% JumpTV USA Inc. Delaware JumpTV USA Inc. 100% JumpTV USA Holdco, Inc. Delaware NeuLion 100% TV-Desi, Inc. Delaware TV-Desi 100% Talfazat, LLC Delaware Talfazat 100% Interactive Netcasting Systems Inc. Canada NeuLion 100% NeuLion China Co., Ltd. China NeuLion China 100% Cycling Television Limited United Kingdom Cycling TV 100% TransVideo International Ltd. British Virgin Islands TransVideo 100% Beijing Digital TransVideo China TransVideo 100% Technology Co., Ltd. (WOFE) NeuLion AC, Inc. Delaware Inactive 100% NeuLion International Inc. Delaware Inactive 100% INSINC Technologies Ltd. Canada Inactive 100% JumpTV International FZ-LLC United Arab Emirates Inactive 100% Sport International Group, LLC Delaware Inactive 100% Deportes Ya, S.A. Argentina Inactive 100%
